Citation Nr: 0920315	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran had exposure to loud noise in service.

2.  The Veteran currently has hearing loss.

3.  The competent medical evidence of record does not 
indicate that the Veteran's current hearing loss is due to 
loud noise exposure in-service and hearing loss did not 
manifest within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in May 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records dated from November 1994 to December 2006.  
The Veteran was afforded a VA medical examination in 
September 2006.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran served in the Navy and 
assisted with aircraft maintenance including operating and 
maintaining steam catapults and contends that his current 
hearing loss is due to his active service.  The Veterans 
service treatment records reveal no treatment for an ear 
injury or disease or for any other injury or disease that may 
affect hearing.  The Veteran's hearing tested within normal 
limits in his June 1967 separation examination. 

The Veteran was first noted to have hearing loss during an 
individual hearing evaluation in 1994.  The audiologist noted 
that the Veteran had moderately severe hearing loss.  
HealthSouth Occupational Health Services individual hearing 
evaluation letters from November 1999, November 2000, and 
January 2003 also indicate that the Veteran had hearing loss 
in high frequencies.  The Doctors Center individual hearing 
evaluation letters in March  2005 and April 2006 indicate 
that the Veteran has hearing loss and recommend that the 
Veteran see a hearing specialist if he has not already done 
so.  A PHAC & Advanced Audiology, Inc. evaluation stated that 
the Veteran was a good candidate for hearing aids.

The Veteran was afforded a VA audiological examination in 
September 2006.  The examiner reviewed the claims file.  The 
Veteran stated that his hearing loss was incurred in service 
and continued to deteriorate over the years.  The Veteran had 
no significant history of ear infection.  The Veteran 
reported that he had significant difficulty hearing and 
understanding conversation, particularly voices of women and 
children.  

An audiology evaluation revealed pure tone threshold levels, 
in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
65
65
LEFT
15
5
30
65
80

Speech recognition was measured as 76 percent in the right 
ear and 68 percent in the left ear. 

The examiner rendered the opinion that the Veteran's hearing 
impairment was not the result of loud noise exposure in 
active service.  The examiner noted that noise-induced 
hearing loss occurs at the time of the exposure, not after 
the noise has ceased.

In light of the evidence the Boards finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  While the Veteran was exposed to loud noise in 
active service, and currently has hearing loss, there is no 
medical evidence linking the Veteran's current hearing loss 
to his in-service loud noise exposure.  In fact, as noted, a 
VA audiologist determined that the Veteran's hearing loss was 
not caused by the loud noise exposure in service.  

The Veteran does not indicate any treatment or complaints of 
hearing loss until 1994 and did not seek further treatment or 
request VA benefits until 2006.  The Board acknowledges that 
the Veteran reports that he has had hearing loss since 
service, however there is no competent medical evidence 
revealing a connection between the Veteran's hearing loss and 
in-service noise exposure.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (medical evidence is generally required to 
address issues of medical causation).  While the Veteran is 
competent to report that he has had hearing loss since 
separation from service, the Veteran is not competent to 
associate his current hearing loss with events in service as 
the issue of causation requires medical evidence.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
hearing loss until over 25 years after the Veteran's 
separation from service.  This is significant evidence 
against the claim.  As such, entitlement to service 
connection must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


